DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 25-28, 31-40 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2007332232A.
JP2007332232A discloses substantially an electrical component comprising inter alia: a molded plastics for coating an electric wire, a plug, a connector (par. [0027], points (5) and (6)), i.e. an electrical component including a polymeric body. The plastic body can be extruded on an electric wire, so as to form a cable (par. [0027]). The body contains a thermochromic composition (par. [0027], "the constituent concerned"). The composition has a first temperature threshold (T3a, Fig. 1) and a second threshold temperature (T2b, Fig. 1), such that the composition assumes a first color until the first threshold is exceeded, which cause the composition to assume a second color. Upon cooling, the second color is maintained until the temperature drops below the second threshold (par. [0007]).  JP2007332232A further disclose the second threshold temperature being at least 30°C below the first threshold temperature, with the first threshold temperature being 50°C or greater (par. [0015]); the component being a plug, a connector or a clip (par. [0027], point (6)); a formula (par. [0006] and/or [0021]) as shown in claim 34; an electron-donating organic compound and an electron-accepting compound (par. [0003]; par. [0018], firs sentence and par. [0019], first sentence); the electron donating organic coloring compound is an indolyl compound, a phthalide compound, an azaphthalide compound, a fluoran compound, a styrylquinoline compound or a diazarhodamine lactone compound (par. [0018]); the electron accepting compound being a monophenol compound, a polyphenol compound, a mixture of monophenol and/or polyphenol compounds or their metal salts (par. [0019]);  the ratio by weight of the electron accepting compound to the compound of Formula (I) being from 0.5 to 40 (par. [0019], last sentence); the thermochromic composition further including a surfactant (par. [0020]). Should further issue arise, minor variations to JP2007332232A are deemed as being obvious design choice that are due to size, shape, arrangement of parts and/or that are due to old and well-known use or practice for one of ordinary skill in the art. For example, regarding claims 31-33 relate to obvious ways of handling a clip and attaching two components, respectively. The skilled person in the art would select the solution proposed in each of claims 31-33 as one of several straightforward possibilities without the exercise of inventive skill. Also, regarding claim 37, it is obvious for the skilled person that the ratio by weight of the electron donating compound included in the thermochromic composition can be adjusted, in order to obtain a desired temperature threshold. Thus, the skilled person in the art would trivially select a weight ratio of 0.5 to 30, should the claimed concentration range result in a temperature threshold in the desired temperature threshold range.
Claim(s) 24, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2007332232A in view of JPH0479175A and JP2009198201A.
JP2007332232A discloses substantially the claimed electrical component of claim 21. However, JP2007332232A lack to disclose the feature of claim 24. JPH0479175A discloses the polymeric body comprising from 1% to 20% by weight of the thermochromic composition ("discoloring material which changes color at a predetermined overheating temperature are mixed at 2 to 10% by weight"). Therefore, it would have been obvious for one of ordinary skill to utilize the teaching of JPH0479175A, as in claim 24 for the polymeric body of JP2007332232A which is merely an obvious optimization practice for one of skill in the art. Further, JP2007332232A lacks to disclose the features of claims 29-30. JP2009198201A discloses a C-shaped clip (Figs. 1 and 2), wherein opposed ends of the body flare outwards (204, Fig. 2B), as in claims 29-30. Therefore, it would have been obvious for one of ordinary skill in the art to utilize the teaching of JP2009198201A, as in claim 29 for the polymeric body of JP2007332232A which is merely an obvious design practice for one of skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831